Citation Nr: 0005887	
Decision Date: 03/03/00    Archive Date: 03/14/00

DOCKET NO.  96-14 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased disability evaluation for peptic 
ulcer disease with highly selective parietal cell vagotomy 
residuals, currently evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and the veteran's wife


ATTORNEY FOR THE BOARD

John T. Hutcheson, Counsel
INTRODUCTION

The veteran had active service from August 1963 to September 
1967.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a December 1994 rating decision of the 
New Orleans, Louisiana, Regional Office (RO) which, in 
pertinent part, denied an increased disability evaluation for 
the veteran's service-connected peptic ulcer disease with 
highly selective parietal cell vagotomy residuals.  In 
December 1997, the veteran was afforded a hearing before a 
Member of the Board sitting at the RO.  In June 1998, the 
veteran was informed that the Member of the Board who 
conducted the December 1997 hearing was unable to participate 
further in his appeal due to an extended illness and he 
therefore had the right to an additional hearing before a 
different Member of the Board.  In July 1998, the veteran 
informed the Board that he did not desire an additional 
hearing.  In July 1998, the Board remanded the veteran's 
appeal for additional development of the record.  The veteran 
has been represented throughout this appeal by the Disabled 
American Veterans.  

Preliminary review of the record does not reveal that the RO 
expressly considered referral of the veteran's claim for an 
increased evaluation for his gastrointestinal disability to 
the Department of Veterans Affairs (VA) Undersecretary for 
Benefits or the Director, VA Compensation and Pension Service 
for the assignment of an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) (1999).  That regulation provides that 
to accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Undersecretary for 
Benefits or the Director, VA Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The United States Court of Appeals for Veterans 
Claims (Court) has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) (1999) in the first instance; however, 
the Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. 
§ 3.321(b)(1) only where circumstances are presented which 
the Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.  VAOPGCPREC 6-96 (1996).  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.  

2.  The veteran's post-operative gastrointestinal disability 
has been shown to be productive of no more than chronic 
indigestion, epigastric burning and tenderness, and an 
inability to eat during the day.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
peptic ulcer disease with highly selective parietal cell 
vagotomy residuals have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. § 4.114, Diagnostic Codes 7305, 
7348 (1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, it is necessary to determine if the veteran has 
submitted a well-grounded claim within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991), and if so, whether the VA has 
properly assisted him in the development of his claim.  A 
"well-grounded" claim is one which is plausible.  A review of 
the record indicates that the veteran's claim is plausible 
and that all relevant facts have been properly developed.  


I.  Historical Review

The veteran's service medical records indicate that he was 
diagnosed with active peptic ulcer disease.  The report of a 
January 1986 VA examination for compensation purposes notes 
that the veteran weighed 223 pounds and was diagnosed with a 
history of peptic ulcer disease.  In February 1986, the Waco, 
Texas, Regional Office established service connection for 
peptic ulcer disease and assigned a 10 percent evaluation for 
that disability.  

A May 1990 VA hospital summary relates that the veteran was 
admitted for treatment of peptic ulcer disease and an upper 
gastrointestinal bleed.  The veteran subsequently underwent a 
highly selective parietal cell vagotomy.  In October 1990, 
the RO recharacterized the veteran's service-connected 
gastrointestinal disability as peptic ulcer disease with 
highly selective parietal cell vagotomy residuals evaluated 
as 20 percent disabling.  


II.  Increased Evaluation 

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule For Rating Disabilities.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (1999).  A 20 percent 
disability evaluation is warranted for a moderate duodenal 
ulcer with recurring episodes of severe symptoms two or three 
times a year averaging ten days in duration or with 
continuous moderate manifestations.  A 40 percent evaluation 
requires a moderately severe duodenal ulcer with less than 
severe symptoms where the disability is shown to be 
productive of an impairment of health manifested by anemia 
and weight loss or recurrent incapacitating episodes 
averaging ten days or more in duration at least four or more 
times a year.  38 C.F.R. § 4.114, Diagnostic Code 7305 
(1999).  A recurrent ulcer with an incomplete vagotomy with 
pyloroplasty or gastroenterostomy warrants a 20 percent 
evaluation.  A 30 percent evaluation requires symptoms and a 
confirmed diagnosis of alkaline gastritis or of confirmed 
persisting diarrhea.  A 40 percent evaluation requires 
demonstrably confirmative post-operative complications of 
stricture or of continuing gastric retention.  38 C.F.R. 
§ 4.114, Diagnostic Code 7348 (1999).  

Evaluations assigned under Diagnostic Codes 7301 to 7329 
(inclusive), 7331, 7342, and 7345 to 7348 (inclusive) will 
not be combined with each other.  Instead, a single 
evaluation will be assigned under the diagnostic code which 
reflects the predominant disability picture with elevation to 
the next higher evaluation when the severity of the overall 
disability warrants such elevation.  38 C.F.R. § 4.114 
(1999).  

At a November 1992 VA examination for compensation purposes, 
the veteran complained of intermittent pyrosis with burning 
epigastric and substernal discomfort.  He denied experiencing 
anorexia, weight loss, periodic vomiting, hematemesis, 
melena, gaseous distention, flatulence, and belching.  The 
veteran was reported to weigh 241 pounds.  On examination, 
the veteran exhibited a well-healed mid-line epigastric 
surgical scar and an "otherwise normal" abdomen.  A 
contemporaneous upper gastrointestinal series noted slight 
hypertrophy of the antral mucosa and no evidence of 
ulceration or filling defect.  The VA physician commented 
that the findings possibly represented "low grade antral 
gastritis."  The veteran was diagnosed with chronic peptic 
ulcer disease by history, highly selective parietal cell 
vagotomy residuals, and questionable low grade hypertrophic 
antral gastritis.  

An August 1994 VA treatment record states that the veteran 
complained of gastrointestinal distress, diarrhea, and 
epigastric burning.  On examination, the veteran exhibited 
minor tenderness over his entire abdomen and "symptoms of 
dumping syndrome."  An impression of "poss[ible peptic 
ulcer disease] - dumping syndrome" was advanced.  A 
September 1994 VA treatment record conveys that the veteran 
reported that his gastrointestinal symptoms were "somewhat 
better."  An impression of gastritis was advanced.  An 
October 1994 VA treatment record notes that the veteran 
reported considerable relief from his gastrointestinal 
symptoms secondary to his prescribed medication.  An 
impression of dumping syndrome was advanced.  A July 1995 VA 
treatment record states that the veteran related that his 
gastrointestinal symptomatology was stable.  A diagnostic 
impression of "gastritis [versus peptic ulcer disease]" was 
advanced.  

In his November 1995 notice of disagreement, the veteran 
reported that he took medication for his gastrointestinal 
disability on a daily basis.  In his February 1996 
substantive appeal, the veteran clarified that he had been 
prescribed medication for chronic indigestion.  He advanced 
that he could not eat during the day due to his indigestion.  
His inability to eat during the day interfered with his 
employment.  

A May 1996 VA treatment record states that the veteran 
complained of belching and "acid."  On examination, the 
veteran weighed 250 pounds and exhibited no abdominal 
tenderness.  An impression of "ugi-gastritis" was advanced.  

At the December 1997 hearing before a Member of the Board, 
the veteran testified that he experienced chronic indigestion 
for which he took medication, weight fluctuations, occasional 
spitting up or vomiting once every month or two, an inability 
to eat during the day, and occasional reflux.  He advanced 
that his prescribed medication aggravated his 
gastrointestinal disability.  The veteran's wife testified 
that the veteran did not eat during the day in order to avoid 
an exacerbation of his gastrointestinal symptoms.  She 
clarified that when the veteran ate during the day, he 
experienced severe indigestion and belching.  

A January 1998 VA treatment record states that the veteran 
weighed 256 pounds.  A May 1998 VA treatment record indicates 
that the veteran complained of chronic indigestion.  He 
stated that his prescribed medication helped control his 
symptoms.  The veteran was reported to weigh 247 pounds.  

At a February 1999 VA examination for compensation purposes, 
the veteran complained of pain after eating; burning 
epigastric pain; episodic nausea once or twice a week; and 
episodic stomach pain two to three times a month which was 
exacerbated by eating and relieved by Omeprazole, an ulcer 
medication.  He reported a 10 pound weight gain and denied 
experiencing diarrhea, constipation, and vomiting.  On 
examination, the veteran exhibited epigastric tenderness.  A 
contemporaneous upper gastrointestinal series was reported to 
be suggestive of an active duodenal ulcer with post-bulbar 
spasm.  The veteran was diagnosed with "chronic peptic ulcer 
disease, status post high selective parietal cell vagotomy."  

In a September 1999 written statement, the veteran advanced 
that he experienced chronic indigestion; an inability to eat 
during the day secondary to his chronic indigestion; and 
improper emptying of his stomach.  He clarified that his 
reported 10 pound weight gain was a consequence of his eating 
only at night.  In his November 1999 Written Brief of 
Arguments, the national accredited representative asserted 
that:

The veteran has chronic indigestion and 
abdominal pain.  He is unable to eat 
during the day and the types of food he 
is able to eat which cause the minimum 
discomfort are not always foods that are 
consistent with optimal health and weight 
management.  

The Board has reviewed the probative evidence of record 
including the veteran's testimony and statements on appeal.  
The veteran's service-connected post-operative 
gastrointestinal disability has been shown to be manifested 
by significant chronic symptoms including indigestion, 
epigastric burning and tenderness, and an inability to eat 
during the day.  The veteran has acknowledged that he has 
gained weight.  Given the nature of his chronic symptoms, the 
Board finds that Diagnostic Code 7348 reflects the veteran's 
predominant disability picture.  The clinical findings do not 
reflect that the veteran's gastrointestinal disability is 
productive of either an impairment of health manifested by 
anemia and weight loss; recurrent incapacitating episodes 
averaging ten days or more in duration at least four or more 
times a year; a confirmed diagnosis of alkaline gastritis; or 
a diagnosis of confirmed persisting diarrhea.  In the absence 
of such findings, the Board concludes that the current 20 
percent evaluation adequately reflects the veteran's 
service-connected gastrointestinal disability picture.  The 
Board further concludes the severity of the veteran's overall 
gastrointestinal disability does not warrant elevation of the 
current evaluation to 30 percent.  38 C.F.R. § 4.114, 
Diagnostic Codes 7305, 7348 (1999).  

The Board is aware that the veteran's weight has fluctuated 
during the appeal period.  However, minor weight loss or 
greater losses of weight for periods of brief duration are 
not considered of importance in rating.  Rather, weight loss 
becomes of importance where there is appreciable loss which 
is sustained over a period of time. In evaluating weight loss 
generally, consideration will be given not only to standard 
age, height, and weight tables, but also to the particular 
individual's predominant weight pattern as reflected by the 
records.  The use of the term "inability to gain weight" 
indicates that there has been a significant weight loss with 
inability to regain it despite appropriate therapy.  
38 C.F.R. § 4.112 (1999).  Based on the record, the veteran's 
weight fluctuations have been minor.  The veteran has also 
indicated that his inability to eat during the day interfered 
with employment.  However, the 20 percent evaluation 
contemplates some interference with earning capacity.  
38 C.F.R. § 4.1 (1999).  Regardless, the veteran has not 
clearly established the nature of the interference and has 
not alleged that there has been marked interference with 
employment.  38 C.F.R. § 3.321 (1999).  

The veteran's allegation that he is worse established a well 
grounded claim. The VA's duty to assist was recognized and 
examinations were conducted.  We conclude that the 
observations of numerous professionals are more probative of 
the degree of impairment than the veteran's lay opinion.  The 
preponderance of the evidence is against the claim and there 
is no doubt to be resolved.



ORDER

An increased evaluation for peptic ulcer disease with highly 
selective parietal cell vagotomy residuals is denied.  



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

 

